DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Election/Restrictions
Claims 7-10 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2019 and 02/11/2020.
Remarks/Arguments
	All of Applicant’s arguments filed 10/7/2020 have been fully considered.
	In view of the amendments the new matter rejection over the SPF and UVA PF value ranges has been withdrawn.  The remainder of Applicants arguments are not persuasive.
Applicant remarks that all of the cited references are silent to the SPF value of the UV block composition being 27.535… is 18.18wt%.” This is not persuasive. While claim 1 defines the SPF and UVA PF values of the composition when the cerium oxide particles are present in amounts of 9.09wt% or 18.18wt%, the claim does not actually require the cerium oxide particles to be present in amounts of 9.09wt% or 18.08wt%.  If Applicant desires to limit the claim to be cerium oxide particles to be present in an amount of 9.09% or 18.08%, the clsim must be specifically recite a phrase such as “wherein the cerium oxide particles are present in the UB block composition in an amount of 9.09wt% or 18.08wt%.”
Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourde (WO 2016/203062), Macian (US 2007/0280977), Lathrop (US 2006/0204526), Schlossman (US 2013/0164357), as evidenced by Yabe (US 6,589,496].
For ease of examination, the Examiner relied upon US Publication 2018/0280262 as an equivalent English translation of the French WO 2016/203062 publication.  All citations henceforth to Jourde are locations in the US Patent.
Jourde discloses cosmetic photoprotection compositions comprising particles of cerium oxide functionalized with polyacrylic acid (PAA) (Abs).  
The composition of Jourde are taught to comprise:
At least one aqueous phase;
At least one oily phase;
An emulsifying system – reading on emulsifier;
The functionalized cerium oxide;
Titanium dioxide or zinc oxide as UV screening agents [0011-0016].
Jourde further teaches that the cerium oxide particles can be distributed both in the oily phase or at the edge of the oil droplets and in the aqueous phase of the emulsion, thus reading on  water phase includes water and cerium oxide particles [0049].
Jourde teaches the composition to be in the form of an emulsion, such as O/W type (Jourde – claims 1 and 4).
Regarding claims 2 and 3: Jourde teaches the functionalized cerium oxide particles to have a secondary particle size ranging from 35-300nm and a polygonal shape [0046].
Regarding claim 4: Jourde teaches that the cerium oxide particles are used in amounts ranging from 1-30%, preferably 1-10% [0098].
Regarding claim 5: Jourde teaches that the PAA does not become entirely attached to the surface of the cerium oxide particles.  Specifically only part of the PAA is adsorbed onto the surface of the cerium oxide particles and the remaining part stays in solution [0066].  Jourde teaches the cerium oxide to be obtained in the form of a dispersion, it is noted that there is no indication in Jourde that the cerium oxide 
Regarding claim 12 and 14: Jourde exemplifies emulsions containing water (i.e. water phase medium) in amounts of 53.85%, 37.25%, 48.855 and 47.20%m, thus a skilled artisan would recognize that amounts of water ranging from 37.25-53.85% are suitable for use. Jourde also exemplifies the use of 10% C12-C15 alkyl benzoate and 5% isopropyl myristate (reading on ester oil), reading on 15 % oil phase medium.
Regarding claims 15-16: Jourde teaches the composition to comprise an emulsifying system which comprises at least one nonionic surfactant (selected from a finite number of options) and can be used in amounts of 0.3-20% [0096].
Jourde does not teach the oil phase to further comprise dipropylene glycol as elected.
It is noted that Jourde teaches that the aqueous phase can comprise water in combination with solvents such as dipropylene glycol [0094].
Macian teaches cosmetic emulsions wherein the oil phase comprises a polyol-in-water type emulsion wherein the polyol contained in the oil phase ranged from 30-50% by weight ([0019] and Macian – claim 2)
Lathrop teaches topical emulsions and teaches that the oil phase can comprise components that soften and moisten the skin layers, such as fatty acids, polyols, waxes, etc. [0011].
In view of the teachings of the prior art one of skill in the art would have recognized that polyols, such as dipropylene glycol, taught by Jourde are not limited to being present in the water phase and could be effectively formulated to be part of the oil phase as well in amounts of 30-50% as taught by Macian, as Lathrop teaches that polyol can be added to the oil phase.  One of skill in the art would have a reasonable expectation of success as its prima facie obvious to pursue the known options within the grasp of the skilled artisan to achieve the predictable results of formulations emulsions with polyols in the oil and/or water phase.

However, the above references do not teach the claims SPF and UVA PF value as claimed.
Schlossman teaches sunscreen products containing metal oxide powders, such as zinc oxide and titanium dioxide (Abs).  Schlossman teaches the UVA and UBV ingredients to be selected to have an SPF factor greater than 25 and an SPF to UVA protection factor of at least three (Schlossman – claim 5). In some embodiments, the sunscreen products provide an SPF of at least 30 and/or PA (UVA protection factor) of at least 10 and exemplified the use of SPF 30 and PA of 10 [0061 and 0131]. Schlossman teaches the sunscreen products to have good broad spectrum ultraviolet efficacy, good SPF and good UVA protection factor [0125].
In view of the teachings of the prior art one of skill in the art would been motivated to use the teachings of Schlossman and formulate the photoprotective cosmetic of Jourde to have an SPF of 30 and a PA of 10 as Schlossman teaches these amounts to be suitable and desired SPF and PA values for use.  One of skill in the art would have a reasonable expectation of success as its prima facie obvious to pursue the known options within the grasp of the skilled artisan to achieve the predictable results of formulating cosmetics having photoprotective properties using known SPF and PA values and Jourde teaches the cosmetic to have metal oxides such as zinc oxide and/or titanium dioxide.
Regarding the claimed “SPG value of the UB blovk composition is…18.18wt%” and  “critical wavelength blocking ability of 376nm or more” this is a recitation of an expected property of the claimed composition.  The prior art makes obvious the structural limitations being claimed, therefore the composition claimed and the composition of the prior art are expected to have similar properties absent factual evidence to the contrary, furthermore, the instant specification teaches the cerium oxide particles to be critical in obtaining the claimed blocking ability and the working examples show that a composition having cerium oxide particles of 9.09%, SPF of 27.535 and UVA PF of 10.375 have the claimed blocking ability and the prior art makes obvious a composition with overlapping amounts of cerium oxide particles and SPF of 30 and UVA PF of 10, thus similar properties are expected. Regarding the SPF and UVA PF .

Claims 1-5, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourde (WO 2016/203062), Macian (US 2007/0280977), Lathrop (US 2006/0204526), Schlossman (US 2013/0164357), as evidenced by Yabe (US 6,589,496), as applied to claims 1-5, 12 and 14-16 above, and further in view of Das (US 8,951,539).
As discussed above, Jourde makes obvious the limitations of claims 1-5, 12 and 14-16, however, Jourde does not teach the cerium oxide particles to have a spherical shape as elected.
Das discloses the use of cerium oxide nanoparticles for promoting angiogenesis (Abs). Das teaches that cerium oxide nanoparticles maybe be spherical, rod-shaped, star-shaped or polygonal and teaches that the shape of the particle has little effect on their ability to promote angiogenesis.  In view of these teachings a skilled artisan would recognize that spherical shaped particles could be effectively used instead of the taught polygonal shape as Das teaches that polygonal and spherical shapes to result in the same function.  

Claims 1-5, 6, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourde (WO 2016/203062), Macian (US 2007/0280977), Lathrop (US 2006/0204526), Schlossman (US 2013/0164357), as evidenced by Yabe (US 6,589,496), as applied to claims 1-5, 12 and 14-16 above, and further in view of Maitra (US 2010/0266649).
As discussed above, Jourde makes obvious the limitations of claims 1-5, 12 and 14-16, however, Jourde does not teach the cerium oxide particles to have a surface charge zeta potential as recited by instant claim 6.
Maitra discloses a gel system comprising a fractal network of nanoparticles (Abs).  Suitable particles for use include ceria (i.e. cerium oxide), Maitra teaches that for charged particles to achieve 
It would have been prima facie obvious for a person of skill in the art before the effective filing date to modify the teachings of Jourde with those of Maitra.  One of skill in the art would have been motivated to ensure the cerium oxide particles of Jourde have a zeta potential minimum of approx. 25mV (which overlaps with 20-50 mV) as Maitra teaches that this is essential to achieving colloidal stability in ceria particles.  One of skill in the art would have a reasonable expectation of success as Jourde teaches dispersion of cerium oxide particles.

Claims 1-5, 11, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourde (WO 2016/203062), Macian (US 2007/0280977), Lathrop (US 2006/0204526), Schlossman (US 2013/0164357), as evidenced by Yabe (US 6,589,496), as applied to claims 1-5, 12 and 14-16 above, and further in view of CN 202829763.
As discussed above, Jourde makes obvious the limitations of claims 1-5, 12 and 14-16, however, Jourde does not teach the water phase medium to be purified water.
It is noted that Jourde teaches water, but not purified water. 
CN’763 teaches a water purifying device and teaches that the purified water goes through multiple filtering and purifying steps and can sufficiently reach the requirement of water for producing cosmetics.
In view of these teachings a skilled artisan would recognize that purified water is well known to be used in cosmetic compositions and would have been motivated to ensure purified water was used when formulating the compositions of Jourde.  One would have a reasonable expectation of success as CN’763 demonstrates that purified water is known to be used in cosmetics.

Claims 1-5, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourde (WO 2016/203062), Macian (US 2007/0280977), Lathrop (US 2006/0204526), Schlossman (US 2013/0164357), as evidenced by Yabe (US 6,589,496), as applied to claims 1-5, 12 and 14-16 above, and further in view of Hayes (US 5,279,819)
As discussed above, Jourde makes obvious the limitations of claims 1-5, 12 and 14-16, however, Jourde does not teach the presence of Abil em 90, the elected emulsifier.
Hayes teaches O/W emulsion shaving creams formulations (Abs). Hayes teaches that emollients can be added to smooth and protect the skin and make it feel soft and suppled.  Suitable emollients for use include a blend of 0.75-1.5% mineral oil and 0.01-2% Abil EM-90 (Col. 4, lines 5-30).
It would have been prima to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jourde with those of Hayes and add the blend of 0.75-1.5% mineral oil and 0.01-2% Abil EM-90 to the emulsion of Jourde as Hayes teaches that the emollient blend provides the skin with a soft and supple feel. One of skill in the art would have a reasonable expectation of success as both Jourde and Hayes teaches O/W emulsions for application to the skin and Jourde teaches that the composition can comprise other additives that are common in the cosmetic fields, such as vitamins or precursors, dyestuffs, thickeners, emollients, etc. [0109].
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613